DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-5 and 16-25 are pending.
Claims 6-15 are cancelled.


Claim Objections
Claim 20 is objected to because of the following informalities: The term "fault symptom to be diagnosed the user terminal" should read "fault symptom to be diagnosed from the user terminal ". Appropriate correction is required.
Claim 21 is objected to because of the following informalities: The term "fault diagnosis result from the the user terminal" should read "fault diagnosis result from the user terminal". Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 20 the limitation of "upon invoking the machine readable programs to receive the fault symptom to be diagnosed from a user terminal, the at least one processor is configured to receive a semantic description of the fault symptom to be diagnosed from the user terminal" is not followed by a logical "or" as the limitation prior to it is, so it is unclear if the last limitation of "upon invoking the machine readable programs to diagnose the fault for the fault symptom to be diagnosed, the at least one processor is configured to receive the diagnosis result of a fault diagnosis expert on the fault symptom to be diagnosed." is to be in a logical "or" with the previous limitation, or if it is meant to be in a logical "and" with the prior limitation.
In Claim 25 the limitation of "upon invoking the machine readable programs to receive the fault symptom to be diagnosed from a user terminal, the at least one processor is configured to receive a semantic description of the fault symptom to be diagnosed from the user terminal" is not followed by a logical "or" as the limitation prior to it is, so it is unclear if the last limitation of "upon invoking the machine readable programs to diagnose the fault for the fault symptom to be diagnosed, the at least one processor is configured to receive the diagnosis result of a fault diagnosis expert on the fault symptom to be diagnosed." is to be in a logical "or" with the previous limitation, or if it is meant to be in a logical "and" with the prior limitation.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 22 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The term ".  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim 23 is rejected based on its dependence on rejected Claim 22.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 16, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hongbing et al., Chinese Patent CN106254139A (hereinafter Hongbing).

Claim 1
Hongbing discloses a fault diagnosis method (Hongbing, Pages 1-3 - - Fault collection processing interaction system/diagnosis apparatus.) for a numerical control machine tool, the method comprising: receiving a fault symptom to be diagnosed, from a user terminal (Hongbing, Pages 1-3 - - Server receives the collected fault information of the user terminal.); diagnosing a fault for the fault symptom to be diagnosed (Hongbing, Pages 1-3 - - The server-side fault information analysis module analyzes/diagnoses the received fault information, and searches for the corresponding fault information in the fault information database according to the analysis/diagnosis result.); returning a fault diagnosis result to the user terminal based upon the diagnosing (Hongbing, Pages 1-3 - - If a solution/”fault diagnosis result” is found, the solution is sent to the user terminal.); receiving feedback on the fault diagnosis result from the user terminal (Hongbing, Pages 1-3 - - If a solution/”fault diagnosis result” is found, the user terminal display module presents the fault solution to the user, and the user performs fault recovery according to the received fault solution/”fault diagnosis result”, and automatically sends the fault resolution information/feedback to the server through the interaction module after the fault is recovered.); and adjusting a diagnosis policy for the fault symptom to be diagnosed according to the fault diagnosis result upon the feedback received indicating that the fault has been cleared. (Hongbing, Pages 1-3 - - The server-side fault information database includes fault information and corresponding fault solution information, and supports insertion, deletion, and update of fault information/”adjust a diagnosis policy for the fault symptom to be diagnosed according to the fault diagnosis result”.)

Claim 16
Hongbing discloses a fault diagnosis apparatus (Hongbing, Pages 1-3 - - Fault collection processing interaction system/diagnosis apparatus.) for a numerical control machine tool, comprising: at least one memory, to store machine readable programs; and at least one processor, to invoke the machine readable programs (Hongbing, Pages 1-3 - - A server/”processor with a memory to store and invoke machine readable programs”.) to at least: receive a fault symptom to be diagnosed from a user terminal (Hongbing, Pages 1-3 - - Server receives the collected fault information of the user terminal.); diagnose a fault for the fault symptom to be diagnosed (Hongbing, Pages 1-3 - - The server-side fault information analysis module analyzes/diagnoses the received fault information, and searches for the corresponding fault information in the fault information database according to the analysis/diagnosis result.); return a fault diagnosis result to the user terminal (Hongbing, Pages 1-3 - - If a solution/”fault diagnosis result” is found, the solution is sent to the user terminal.); receive feedback on the fault diagnosis result from the user terminal (Hongbing, Pages 1-3 - - If a solution/”fault diagnosis result” is found, the user terminal display module presents the fault solution to the user, and the user performs fault recovery according to the received fault solution/”fault diagnosis result”, and automatically sends the fault resolution information/feedback to the server through the interaction module after the fault is recovered.); and adjust a diagnosis policy for the fault symptom to be diagnosed according to the fault diagnosis result, upon the feedback on the fault diagnosis result indicating that the fault has been cleared. (Hongbing, Pages 1-3 - - The server-side fault information database includes fault information and corresponding fault solution information, and supports insertion, deletion, and update of fault information/”adjust a diagnosis policy for the fault symptom to be diagnosed according to the fault diagnosis result”.)

Claim 21
Hongbing discloses a non-transitory machine readable medium, storing machine readable instructions that, when executed by at least one processor (Hongbing, Pages 1-3 - - Fault collection processing interaction system/diagnosis apparatus with a server/”processor to invoke machine readable programs stored in non-transitory machine readable medium”.), configures the at least one processor to perform at least: receiving a fault symptom to be diagnosed from a user terminal (Hongbing, Pages 1-3 - - Server receives the collected fault information of the user terminal.); diagnosing a fault for the fault symptom to be diagnosed (Hongbing, Pages 1-3 - - The server-side fault information analysis module analyzes/diagnoses the received fault information, and searches for the corresponding fault information in the fault information database according to the analysis/diagnosis result.); returning a fault diagnosis result to the user terminal (Hongbing, Pages 1-3 - - If a solution/”fault diagnosis result” is found, the solution is sent to the user terminal.); receiving feedback on the fault diagnosis result from the user terminal (Hongbing, Pages 1-3 - - If a solution/”fault diagnosis result” is found, the user terminal display module presents the fault solution to the user, and the user performs fault recovery according to the received fault solution/”fault diagnosis result”, and automatically sends the fault resolution information/feedback to the server through the interaction module after the fault is recovered.); and adjusting a diagnosis policy for the fault symptom to be diagnosed according to the fault diagnosis result upon the feedback on the fault diagnosis result indicating that the fault has been cleared. (Hongbing, Pages 1-3 - - The server-side fault information database includes fault information 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 17-18, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hongbing et al., Chinese Patent CN106254139A (hereinafter Hongbing) as applied to Claims 1, 16, and 21 above, and in view of Xu et al., Chinese Patent CN101192997A (hereinafter Xu).

Claim 2
Hongbing discloses all the limitations of the base claims as outlined above.  
Hongbing further discloses diagnosing the fault for the fault symptom to be diagnosed based on a fault diagnosis information database, wherein the diagnosis information database contains at least one fault symptom and an association between each at least one fault symptom and at least one possible fault causing each at least one fault symptom (Hongbing, Pages 1-3 - - The server-side fault information analysis module/”machine readable programs” analyzes/diagnoses the received fault information, including determining the type of the faulty device, the hardware model, and the software version number. The server-side fault information database includes fault information/”fault symptom” and corresponding fault solution information/”an association between each at least one fault symptom and at least one possible fault causing the fault symptom”.); and wherein, after receiving the feedback on the fault diagnosis result from the user terminal, the method, upon the feedback on the fault diagnosis result indicating that the fault has not been cleared (Hongbing, Pages 1-3 - - If a solution/”fault diagnosis result” is not found/”fault has not been cleared”, the interaction module/”machine readable programs” of the server and the interaction module/”machine readable programs” of the user terminal are used for remote operation.) further comprises: returning the fault diagnosis result of the fault diagnosis expert to the user terminal (Hongbing, Pages 1-3 - - The interaction module/”machine readable programs” of the server and the interaction module/”machine readable programs” of the user terminal return the result of the manual/”fault diagnosis expert” diagnosis to the user terminal.); receiving feedback on the fault diagnosis result of the fault diagnosis expert from the user terminal (Hongbing, Pages 1-3 - - Send the fault resolution information/”feedback on the fault diagnosis result from the user” to the server through the interaction module after the fault is recovered.); and upon the feedback on the fault diagnosis result of the fault diagnosis expert indicating that the fault has been cleared, updating the fault diagnosis database according to the fault diagnosis result of the fault diagnosis expert and adjusting the diagnosis policy for the fault symptom to be diagnosed. (Hongbing, Pages 1-3 - - If the manual diagnosis solves/clears the fault, the manual diagnosis solution is added to the fault information database/”update the fault diagnosis database 
But Hongbing fails to specify send the fault symptom to be diagnosed to a fault diagnosis expert for a fault diagnosis; receive a fault diagnosis result returned by the fault diagnosis expert.
However Xu teaches send the fault symptom to be diagnosed to a fault diagnosis expert for a fault diagnosis (Xu, Page 8, Para 3 - Page 9, Para 2 - - Sending diagnostic data/”fault symptom” to be diagnosed by an expert.); receive a fault diagnosis result returned by the fault diagnosis expert. (Xu, Page 8, Para 3 - Page 9, Para 2 - - Receiving fault diagnosis data from an expert.)
Hongbing and Xu are analogous art because they are from the same field of endeavor.  They relate to fault diagnostic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above fault diagnostic system, as taught by Hongbing, and incorporating the involvement of an expert to diagnose faults, as taught by Xu.  
One of ordinary skill in the art would have been motivated to do this modification in order to meet high standards of equipment operation and maintenance by the involvement of an expert to diagnose faults, as suggested by Xu (Page 1, Para 1 of “Background technique”).

Claim 3
The combination of Hongbing and Xu teaches all the limitations of the base claims as outlined above.  
The combination of Hongbing and Xu further teaches the fault diagnosis result contains at least one possible fault causing the fault symptom to be diagnosed, the feedback on the fault diagnosis result indicates that the fault has been cleared (Hongbing, Pages 1-3 - - If a solution/”fault diagnosis result” is found, the solution/”contains at least one possible fault causing the fault symptom” is sent to , and the feedback on the fault diagnosis result further contains the fault actually causing the fault symptom to be diagnosed (Hongbing, Pages 1-3 - - If a solution/”fault diagnosis result” is found, the user terminal display module presents the fault solution to the user, and the user performs fault recovery according to the received fault solution/”fault diagnosis result”, and automatically sends the fault resolution/”contains the fault actually causing the fault symptom” information/feedback to the server through the interaction module after the fault is recovered.); and wherein the updating of the fault diagnosis information database according to the fault diagnosis result comprises: adding an association between the fault symptom to be diagnosed and the fault fed back by the user terminal to actually cause the fault symptom to the fault diagnosis information database. (Hongbing, Pages 1-3 - - If the manual diagnosis solves the fault, the manual diagnosis solution is added to the fault information database/”add an association between the fault symptom to be diagnosed and the fault fed back by the user terminal to actually cause the fault symptom to the fault diagnosis information database”.)
Xu further teaches the fault diagnosis expert. (Xu, Page 8, Para 3 - Page 9, Para 2 - - Sending diagnostic data/”fault symptom” to be diagnosed by an expert.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above fault diagnostic system, as taught by Hongbing and Xu, and further incorporating the involvement of an expert to diagnose faults, as taught by Xu.  
One of ordinary skill in the art would have been motivated to do this modification in order to meet high standards of equipment operation and maintenance by the involvement of an expert to diagnose faults, as suggested by Xu (Page 1, Para 1 of “Background technique”).


Claim 17

Hongbing further discloses when invoking the machine readable programs to diagnose the fault for the fault symptom to be diagnosed, the at least one processor is configured to diagnose the fault for the fault symptom to be diagnosed based on a fault diagnosis information database, wherein the diagnosis information database contains at least one fault symptom and an association between each at least one fault symptom and at least one possible fault causing the fault symptom (Hongbing, Pages 1-3 - - The server-side fault information analysis module/”machine readable programs” analyzes/diagnoses the received fault information, including determining the type of the faulty device, the hardware model, and the software version number. The server-side fault information database includes fault information/”fault symptom” and corresponding fault solution information/”an association between each at least one fault symptom and at least one possible fault causing the fault symptom”.); and after invoking the machine readable programs to receive the feedback on the fault diagnosis result from the user terminal, upon the feedback on the fault diagnosis result indicating that the fault has not been cleared (Hongbing, Pages 1-3 - - If a solution/”fault diagnosis result” is not found/”fault has not been cleared”, the interaction module/”machine readable programs” of the server and the interaction module/”machine readable programs” of the user terminal are used for remote operation.), the at least one processor is further configured to return the fault diagnosis result to the user terminal (Hongbing, Pages 1-3 - - The interaction module/”machine readable programs” of the server and the interaction module/”machine readable programs” of the user terminal return the result of the manual/”fault diagnosis expert” diagnosis to the user terminal.); and receive feedback on the fault diagnosis result from the user of the user terminal (Hongbing, Pages 1-3 - - Send the fault resolution information/”feedback on the fault diagnosis result from the user” to the server through the interaction module after the fault is recovered.); and upon the feedback on the fault diagnosis result indicating that the fault has been cleared, update the fault diagnosis database according to the fault diagnosis result and adjust the diagnosis policy for the fault symptom to be diagnosed. (Hongbing, Pages 1-3 - - If the manual diagnosis solves/clears the fault, the manual diagnosis solution is added to the fault information database/”update the fault diagnosis database according to the fault diagnosis result and adjust the diagnosis policy for the fault symptom to be diagnosed”.)
But Hongbing fails to specify send the fault symptom to be diagnosed to a fault diagnosis expert for a fault diagnosis; receive a fault diagnosis result returned by the fault diagnosis expert.
However Xu teaches send the fault symptom to be diagnosed to a fault diagnosis expert for a fault diagnosis (Xu, Page 8, Para 3 - Page 9, Para 2 - - Sending diagnostic data/”fault symptom” to be diagnosed by an expert.); receive a fault diagnosis result returned by the fault diagnosis expert. (Xu, Page 8, Para 3 - Page 9, Para 2 - - Receiving fault diagnosis data from an expert.)
Hongbing and Xu are analogous art because they are from the same field of endeavor.  They relate to fault diagnostic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above fault diagnostic system, as taught by Hongbing, and incorporating the involvement of an expert to diagnose faults, as taught by Xu.  
One of ordinary skill in the art would have been motivated to do this modification in order to meet high standards of equipment operation and maintenance by the involvement of an expert to diagnose faults, as suggested by Xu (Page 1, Para 1 of “Background technique”).

Claim 18
The combination of Hongbing and Xu teaches all the limitations of the base claims as outlined above.  
The combination of Hongbing and Xu further teaches the fault diagnosis result contains at least one possible fault causing the fault symptom to be diagnosed, the feedback on the fault diagnosis result indicates that the fault has been cleared (Hongbing, Pages 1-3 - - If a solution/”fault diagnosis result” is found, the solution/”contains at least one possible fault causing the fault symptom” is sent to the user terminal indicating the fault has been cleared.), and the feedback on the fault diagnosis result further contains the fault actually causing the fault symptom to be diagnosed (Hongbing, Pages 1-3 - - If a solution/”fault diagnosis result” is found, the user terminal display module presents the fault solution to the user, and the user performs fault recovery according to the received fault solution/”fault diagnosis result”, and automatically sends the fault resolution/”contains the fault actually causing the fault symptom” information/feedback to the server through the interaction module after the fault is recovered.); and upon invoking the machine readable programs to update the fault diagnosis information database according to the fault diagnosis result, the at least one processor is configured to: add an association between the fault symptom to be diagnosed and the fault fed back by the user terminal to actually cause the fault symptom to the fault diagnosis information database. (Hongbing, Pages 1-3 - - If the manual diagnosis solves the fault, the manual diagnosis solution is added to the fault information database/”add an association between the fault symptom to be diagnosed and the fault fed back by the user terminal to actually cause the fault symptom to the fault diagnosis information database”.)
Xu further teaches the fault diagnosis expert. (Xu, Page 8, Para 3 - Page 9, Para 2 - - Sending diagnostic data/”fault symptom” to be diagnosed by an expert.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above fault diagnostic system, as taught by Hongbing and Xu, and further incorporating the involvement of an expert to diagnose faults, as taught by Xu.  
One of ordinary skill in the art would have been motivated to do this modification in order to meet high standards of equipment operation and maintenance by the involvement of an expert to diagnose faults, as suggested by Xu (Page 1, Para 1 of “Background technique”).

Claim 22
Hongbing discloses all the limitations of the base claims as outlined above.  
Hongbing further discloses upon executing the machine readable programs to diagnose the fault for the fault symptom to be diagnosed, the at least one processor is configured to diagnose the fault for the fault symptom to be diagnosed based on a fault diagnosis information database, wherein the diagnosis information database contains at least one fault symptom and an association between each at least one fault symptom and at least one possible fault causing the fault symptom (Hongbing, Pages 1-3 - - The server-side fault information analysis module/”machine readable programs” analyzes/diagnoses the received fault information, including determining the type of the faulty device, the hardware model, and the software version number. The server-side fault information database includes fault information/”fault symptom” and corresponding fault solution information/”an association between each at least one fault symptom and at least one possible fault causing the fault symptom”.);
and after invoking the machine readable programs to receive the feedback on the fault diagnosis result from the user terminal, upon the feedback on the fault diagnosis result indicating that the fault has not been cleared (Hongbing, Pages 1-3 - - If a solution/”fault diagnosis result” is not found/”fault has not been cleared”, the interaction module/”machine readable programs” of the server and the interaction module/”machine readable programs” of the user terminal are used for remote operation.), the at least one processor is further configured to return the fault diagnosis result to the user terminal (Hongbing, Pages 1-3 - - The interaction module/”machine readable programs” of the server and the interaction module/”machine readable programs” of the user terminal return the result of the manual/”fault diagnosis expert” diagnosis to the user terminal.); and receive feedback on the fault diagnosis result from the user terminal (Hongbing, Pages 1-3 - - Send the fault resolution ; and upon the feedback on the fault diagnosis result indicating that the fault has been cleared, update the fault diagnosis database according to the fault diagnosis result of the fault diagnosis expert and adjust the diagnosis policy for the fault symptom to be diagnosed. (Hongbing, Pages 1-3 - - If the manual diagnosis solves/clears the fault, the manual diagnosis solution is added to the fault information database/”update the fault diagnosis database according to the fault diagnosis result and adjust the diagnosis policy for the fault symptom to be diagnosed”.)
But Hongbing fails to specify send the fault symptom to be diagnosed to a fault diagnosis expert for a fault diagnosis; receive a fault diagnosis result returned by the fault diagnosis expert.
However Xu teaches send the fault symptom to be diagnosed to a fault diagnosis expert for a fault diagnosis (Xu, Page 8, Para 3 - Page 9, Para 2 - - Sending diagnostic data/”fault symptom” to be diagnosed by an expert.); receive a fault diagnosis result returned by the fault diagnosis expert. (Xu, Page 8, Para 3 - Page 9, Para 2 - - Receiving fault diagnosis data from an expert.)
Hongbing and Xu are analogous art because they are from the same field of endeavor.  They relate to fault diagnostic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above fault diagnostic system, as taught by Hongbing, and incorporating the involvement of an expert to diagnose faults, as taught by Xu.  
One of ordinary skill in the art would have been motivated to do this modification in order to meet high standards of equipment operation and maintenance by the involvement of an expert to diagnose faults, as suggested by Xu (Page 1, Para 1 of “Background technique”).

Claim 23
 and Xu teaches all the limitations of the base claims as outlined above.  
The combination of Hongbing and Xu further teaches the fault diagnosis result contains at least one possible fault causing the fault symptom to be diagnosed, the feedback on the fault diagnosis result indicates that the fault has been cleared (Hongbing, Pages 1-3 - - If a solution/”fault diagnosis result” is found, the solution/”contains at least one possible fault causing the fault symptom” is sent to the user terminal indicating the fault has been cleared.), and the feedback on the fault diagnosis result of the fault diagnosis expert further contains the fault actually causing the fault symptom to be diagnosed (Hongbing, Pages 1-3 - - If a solution/”fault diagnosis result” is found, the user terminal display module presents the fault solution to the user, and the user performs fault recovery according to the received fault solution/”fault diagnosis result”, and automatically sends the fault resolution/”contains the fault actually causing the fault symptom” information/feedback to the server through the interaction module after the fault is recovered.); upon invoking the machine readable programs to update the fault diagnosis information database according to the fault diagnosis result, the at least one processor is configured to: add an association between the fault symptom to be diagnosed and the fault fed back to actually cause the fault symptom to the fault diagnosis information database. (Hongbing, Pages 1-3 - - If the manual diagnosis solves the fault, the manual diagnosis solution is added to the fault information database/”add an association between the fault symptom to be diagnosed and the fault fed back by the user terminal to actually cause the fault symptom to the fault diagnosis information database”.)
Xu further teaches the fault diagnosis expert. (Xu, Page 8, Para 3 - Page 9, Para 2 - - Sending diagnostic data/”fault symptom” to be diagnosed by an expert.)

One of ordinary skill in the art would have been motivated to do this modification in order to meet high standards of equipment operation and maintenance by the involvement of an expert to diagnose faults, as suggested by Xu (Page 1, Para 1 of “Background technique”).


Claims 4, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hongbing et al., Chinese Patent CN106254139A (hereinafter Hongbing) as applied to Claims 1, 16, and 21 above, and in view of Brodie, US Patent Pub. US 20080204316 A1 (hereinafter Brodie).

Claim 4
Hongbing discloses all the limitations of the base claims as outlined above.  
Hongbing further discloses the fault diagnosis result contains at least one possible fault causing the fault symptom to be diagnosed (Hongbing, Pages 1-3 - - The server-side fault information analysis module analyzes/diagnoses the received fault information, searches for the corresponding fault information in the fault information database according to the analysis/diagnosis result, and returns a result with a possible fault causing the fault symptom to be diagnosed.); the feedback on the fault diagnosis result indicates that the fault has been cleared, and the feedback on the fault diagnosis result further contains the fault actually causing the fault symptom to be diagnosed (Hongbing, Pages 1-3 - - If a solution/”fault diagnosis result” is found, the user terminal display module presents the fault solution to the user, and the user performs fault recovery according to the received fault solution/”fault diagnosis result”, and automatically sends the fault resolution information/feedback to the server ; and wherein the adjusting of the diagnosis policy for the fault symptom to be diagnosed according to the fault diagnosis result. (Hongbing, Pages 1-3 - - If the manual diagnosis solves/clears the fault, the manual diagnosis solution/”fault diagnosis result” is added to the fault information database/”adjust a diagnosis policy for the fault symptom to be diagnosed according to the fault diagnosis result”.)
But Hongbing fails to specify indicative information on a probability of occurrence of each possible fault; and increase the probability of the fault actually causing the fault symptom to be diagnosed; and increase the probability of the fault actually causing the fault symptom to be diagnosed.
However Brodie teaches information on a probability of occurrence of each possible fault (Brodie, Para [0019-22] - - Information on the probability of each possible measurement fault.); increasing the probability of the fault actually causing the fault symptom to be diagnosed. (Brodie, Para [0019-22] - - Increasing the probability of fault-detection on subsequent measurements by modifying the order the sequence of the measurements presented to the filter for processing.)
Hongbing and Brodie are analogous art because they are from the same field of endeavor.  They relate to fault diagnostic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above fault diagnostic system, as taught by Hongbing, and incorporating increasing the probability of fault-detection on subsequent measurements by modifying the order the sequence of the measurements presented to the filter for processing, as taught by Brodie.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve measurement fault detection by increasing the probability of fault-detection on subsequent measurements by modifying the order the sequence of the measurements presented to the filter for processing, as suggested by Brodie (Para [0019]).

Claim 19
Hongbing discloses all the limitations of the base claims as outlined above.  
Hongbing further discloses on the fault diagnosis result further contains the fault actually causing the fault symptom to be diagnosed (Hongbing, Pages 1-3 - - If a solution/”fault diagnosis result” is found, the user terminal display module presents the fault solution to the user, and the user performs fault recovery according to the received fault solution/”fault diagnosis result”, and automatically sends the fault resolution information/feedback to the server through the interaction module after the fault is recovered.); the fault diagnosis result contains at least one possible fault causing the fault symptom to be diagnosed (Hongbing, Pages 1-3 - - The server-side fault information analysis module analyzes/diagnoses the received fault information, searches for the corresponding fault information in the fault information database according to the analysis/diagnosis result, and returns a result with a possible fault causing the fault symptom to be diagnosed.); and invoking the machine readable programs to adjust the diagnosis policy for the fault symptom to be diagnosed according to the fault diagnosis result. (Hongbing, Pages 1-3 - - If the manual diagnosis solves/clears the fault, the manual diagnosis solution/”fault diagnosis result” is added to the fault information database/”adjust a diagnosis policy for the fault symptom to be diagnosed according to the fault diagnosis result”.)
But Hongbing fails to specify indicative information on a probability of occurrence of each possible fault; and increase the probability of the fault actually causing the fault symptom to be diagnosed; and increase the probability of the fault actually causing the fault symptom to be diagnosed.
However Brodie teaches information on a probability of occurrence of each possible fault (Brodie, Para [0019-22] - - Information on the probability of each possible measurement fault.); increasing the probability of the fault actually causing the fault symptom to be diagnosed. (Brodie, 
Hongbing and Brodie are analogous art because they are from the same field of endeavor.  They relate to fault diagnostic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above fault diagnostic system, as taught by Hongbing, and incorporating increasing the probability of fault-detection on subsequent measurements by modifying the order the sequence of the measurements presented to the filter for processing, as taught by Brodie.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve measurement fault detection by increasing the probability of fault-detection on subsequent measurements by modifying the order the sequence of the measurements presented to the filter for processing, as suggested by Brodie (Para [0019]).

Claim 24
Hongbing discloses all the limitations of the base claims as outlined above.  
Hongbing further discloses the fault diagnosis result contains at least one possible fault causing the fault symptom to be diagnosed (Hongbing, Pages 1-3 - - The server-side fault information analysis module analyzes/diagnoses the received fault information, searches for the corresponding fault information in the fault information database according to the analysis/diagnosis result, and returns a result with a possible fault causing the fault symptom to be diagnosed.); the feedback on the fault diagnosis result indicates that the fault has been cleared, and the feedback on the fault diagnosis result further contains the fault actually causing the fault symptom to be diagnosed (Hongbing, Pages 1-3 - - If a solution/”fault diagnosis result” is found, the user terminal display module presents the fault solution to the user, and the user performs fault recovery according to the received fault solution/”fault ; upon invoking the machine readable programs to adjust the diagnosis policy for the fault symptom to be diagnosed according to the fault diagnosis result. (Hongbing, Pages 1-3 - - If the manual diagnosis solves/clears the fault, the manual diagnosis solution/”fault diagnosis result” is added to the fault information database/”adjust a diagnosis policy for the fault symptom to be diagnosed according to the fault diagnosis result”.)
But Hongbing fails to specify indicative information on a probability of occurrence of each possible fault; and increase the probability of the fault actually causing the fault symptom to be diagnosed; and increase the probability of the fault actually causing the fault symptom to be diagnosed.
However Brodie teaches information on a probability of occurrence of each possible fault (Brodie, Para [0019-22] - - Information on the probability of each possible measurement fault.); increasing the probability of the fault actually causing the fault symptom to be diagnosed. (Brodie, Para [0019-22] - - Increasing the probability of fault-detection on subsequent measurements by modifying the order the sequence of the measurements presented to the filter for processing.)
Hongbing and Brodie are analogous art because they are from the same field of endeavor.  They relate to fault diagnostic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above fault diagnostic system, as taught by Hongbing, and incorporating increasing the probability of fault-detection on subsequent measurements by modifying the order the sequence of the measurements presented to the filter for processing, as taught by Brodie.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve measurement fault detection by increasing the probability of fault-detection on subsequent .


Claims 5, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hongbing et al., Chinese Patent CN106254139A (hereinafter Hongbing) as applied to Claims 1, 16, and 21 above, and in view of Moorhouse, US Patent Pub. US 20090327810 A1 (hereinafter Moorhouse).

Claim 5
Hongbing discloses all the limitations of the base claims as outlined above.  
Hongbing further discloses wherein the receiving of the fault symptom to be diagnosed from the user terminal comprises either receiving the fault symptom wherein the diagnosing of the fault for the fault symptom to be diagnosed comprises diagnosing the fault for the fault symptom based on a fault diagnosis information database, and wherein the diagnosis information database contains at least one fault symptom and an association between each fault symptom and at least one possible fault causing the fault symptom. (Hongbing, Pages 1-3 - - The server-side fault information analysis module/”machine readable programs” analyzes/diagnoses the received fault information, including determining the type of the faulty device, the hardware model, and the software version number. The server-side fault information database includes fault information/”fault symptom” and corresponding fault solution information/”an association between each at least one fault symptom and at least one possible fault causing the fault symptom”.)
But Hongbing fails to specify before invoking the machine readable programs to receive a fault symptom to be diagnosed from the user terminal, the at least one processor is configured to send a fault symptom list to the user terminal, wherein the fault symptom list contains at least one fault symptom; and upon invoking the machine readable programs to receive the fault symptom to be diagnosed from the user terminal, the at least one processor is configured to receive the fault symptom selected from the fault symptom list.
However Moorhouse teaches a processor is configured to send a fault symptom list to the user terminal, wherein the fault symptom list contains at least one fault symptom (Moorhouse, Para [0015], [0036-38], [0041-43] - - A computer/processor compiles an ordered list of fault symptoms to display on a video display unit/”user terminal”.); and receive the fault symptom to be diagnosed that is selected from the fault symptom list on the user terminal. (Moorhouse, Para [0015], [0036-38], [0041-43] - - User selects a fault symptom to be diagnosed from the ordered list of fault symptoms to display on a video display unit.)
Hongbing and Moorhouse are analogous art because they are from the same field of endeavor.  They relate to fault diagnostic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above fault diagnostic system, as taught by Hongbing, and incorporating compiling an ordered list of fault symptoms to display on a video display unit for user selection, as taught by Moorhouse.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more cost effective method of curing a fault by compiling an ordered list of fault symptoms to display on a video display unit for user selection, as suggested by Moorhouse (Para [0013]).

Claim 20
Hongbing discloses all the limitations of the base claims as outlined above.  
Hongbing further discloses upon invoking the machine readable programs to diagnose the fault for the fault symptom to be diagnosed, the at least one processor is configured to diagnose the fault for the fault symptom based on a fault diagnosis information database, wherein the diagnosis information database contains at least one fault symptom and an association between each fault symptom and at least one possible fault causing the fault symptom. (Hongbing, Pages 1-3 - - The server-side fault information analysis module/”machine readable programs” analyzes/diagnoses the received fault information, including determining the type of the faulty device, the hardware model, and the software version number. The server-side fault information database includes fault information/”fault symptom” and corresponding fault solution information/”an association between each at least one fault symptom and at least one possible fault causing the fault symptom”.)
But Hongbing fails to specify before invoking the machine readable programs to receive a fault symptom to be diagnosed from the user terminal, the at least one processor is configured to send a fault symptom list to the user terminal, wherein the fault symptom list contains at least one fault symptom; and upon invoking the machine readable programs to receive the fault symptom to be diagnosed from the user terminal, the at least one processor is configured to receive the fault symptom selected from the fault symptom list.
However Moorhouse teaches a processor is configured to send a fault symptom list to the user terminal, wherein the fault symptom list contains at least one fault symptom (Moorhouse, Para [0015], [0036-38], [0041-43] - - A computer/processor compiles an ordered list of fault symptoms to display on a video display unit/”user terminal”.); and receive the fault symptom to be diagnosed that is selected from the fault symptom list on the user terminal. (Moorhouse, Para [0015], [0036-38], [0041-43] - - User selects a fault symptom to be diagnosed from the ordered list of fault symptoms to display on a video display unit.)
Hongbing and Moorhouse are analogous art because they are from the same field of endeavor.  They relate to fault diagnostic systems.

One of ordinary skill in the art would have been motivated to do this modification in order to provide a more cost effective method of curing a fault by compiling an ordered list of fault symptoms to display on a video display unit for user selection, as suggested by Moorhouse (Para [0013]).

Claim 25
Hongbing discloses all the limitations of the base claims as outlined above.  
Hongbing further discloses upon invoking the machine readable programs to diagnose the fault for the fault symptom to be diagnosed, the at least one processor is configured to diagnose the fault for the fault symptom based on a fault diagnosis information database, wherein the diagnosis information database contains at least one fault symptom and the association between each fault symptom and at least one possible fault causing the fault symptom. (Hongbing, Pages 1-3 - - The server-side fault information analysis module/”machine readable programs” analyzes/diagnoses the received fault information, including determining the type of the faulty device, the hardware model, and the software version number. The server-side fault information database includes fault information/”fault symptom” and corresponding fault solution information/”an association between each at least one fault symptom and at least one possible fault causing the fault symptom”.)
But Hongbing fails to specify before invoking the machine readable programs to receive a fault symptom to be diagnosed from the user terminal, the at least one processor is configured to send a fault symptom list to the user terminal, wherein the fault symptom list contains at least one fault symptom; and upon invoking the machine readable programs to receive the fault symptom to be diagnosed from the user terminal, the at least one processor is configured to receive the fault symptom selected from the fault symptom list.
However Moorhouse teaches a processor is configured to send a fault symptom list to the user terminal, wherein the fault symptom list contains at least one fault symptom (Moorhouse, Para [0015], [0036-38], [0041-43] - - A computer/processor compiles an ordered list of fault symptoms to display on a video display unit/”user terminal”.); and receive the fault symptom to be diagnosed that is selected from the fault symptom list on the user terminal. (Moorhouse, Para [0015], [0036-38], [0041-43] - - User selects a fault symptom to be diagnosed from the ordered list of fault symptoms to display on a video display unit.)
Hongbing and Moorhouse are analogous art because they are from the same field of endeavor.  They relate to fault diagnostic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above fault diagnostic system, as taught by Hongbing, and incorporating compiling an ordered list of fault symptoms to display on a video display unit for user selection, as taught by Moorhouse.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more cost effective method of curing a fault by compiling an ordered list of fault symptoms to display on a video display unit for user selection, as suggested by Moorhouse (Para [0013]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Benware et al., “Determining a Failure Root Cause Distribution From a Population of Layout-Aware Scan Diagnosis Results”, 2012, IEEE Design & Test of Computers, PP 8-14 relates to claims 1, 5, 16, 20-21, and 25 regarding failure root cause analysis and lists of suspected diagnosis symptoms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119